—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about April 10, 2003, which granted plaintiff client’s motion to compel nonparty law firm to remit settlement proceeds, and denied the law firm’s cross motion for an increase in its fee pursuant to Judiciary Law § 474-a (4), unanimously affirmed, without costs.
Upon review of the record, including the law firm’s claimed but undocumented expenditures of time, we find that the law firm fails to show that its compensation pursuant to the fee schedule in Judiciary Law § 474-a (2) would be inadequate (see Yalango v Popp, 84 NY2d 601 [1994]). We have considered and rejected the law firm’s other arguments, and find it unnecessary to address the client’s other arguments. Concur — Buckley, P.J., Nardelli, Tom, Mazzarelli and Gonzalez, JJ.